Exhibit 10.4
[f42804f4280490.jpg]
Private and Confidential
July 5, 2005
Andy Micallef
555 Union BLVD
Allentown, PA 18109
Dear Andy:
Agere strives to deliver the best customer experience to companies we serve
around the world. To meet this challenge and enhance market position, we
encourage key employees to participate in international assignments to sharing
talent, expertise and skills throughout our regions. This program enables us to
strategically leverage knowledge and build capability in order to consistently
exceed our customers’ high standards.
On behalf of Agere, it is my pleasure to extend an offer to you for an
international assignment in Singapore. We strongly believe that your skills,
qualifications, and credentials will greatly contribute to our success.
This letter confirms our mutual understanding of the terms and conditions that
apply to your international assignment with OPS Supply Chain Management &
Quality in the position of VP, Front End Operations & Procurement effective as
of July 1, 2005. Your office will be located in 3 Kallang Sector,Kolam Ayer
Industrial Park, Singapore and you will report directly to Peter Kelly. We have
included many important details about your international assignment in this
letter, so it is important that you read it thoroughly.
Your international assignment in Singapore is contingent upon your acceptance of
the terms and conditions outlined in this letter and upon obtaining the
appropriate government medical clearances, entry documents, visas and/or work
permits if applicable. The Company will assist you in obtaining these documents.
This assignment letter does not create a contract of employment between you and
the company for any specified period. The terms and conditions of your
employment, and termination of employment (voluntary or involuntary), will be
governed by the laws of the United States.
The terms and conditions outlined in this letter will be in effect only for the
period of your employment with the Company at this international assignment
location. The period of your assignment in Singapore is not expected to exceed
36 months, ending on or before June 30, 2008. Agere reserves the right to amend
the terms of this assignment at any time.

 



--------------------------------------------------------------------------------



 



It is very important to the Company that you are well prepared for your
assignment and have all of your concerns addressed to the best our ability. We
want your international assignment to be beneficial to the Company and for you
personally and professionally. If you have any questions before submitting this
letter, please feel free to contact Amar Bouakiz at 610-712-5185.
SIGNATURE

     
/s/ Peter Kelly
  7/15/05
 
   
Peter Kelly
  Date
EVP, Global Operations
   

I accept the terms and conditions described in this letter and those outlined in
the Company’s International Assignment Policy, contingent on finding acceptable
schooling for special need child.
SIGNATURE

     
/s/ A. Micallef
  7/15/05
 
   
Andy Micallef
  Date
VP, Front End Operations & Procurement
   

Return original signed letter to:
Amar Bouakiz
HR Manager
1110 American Parkway NE
Allentown, PA 18107

         
Confidential
  Page 2   7/15/2005

 



--------------------------------------------------------------------------------



 



Attachment

         
Compensation
       
 
        Total Compensation   Your total compensation arrangement has been
developed under an approach aimed at maintaining your standard of living during
the international assignment at a level closely approximating the standard of
living of a home country counterpart working for Agere in Allentown, PA, whose
base pay and family size are the same.
 
        Base Pay   While on assignment in Singapore, base salary reviews and
performance-related incentives will continue to be determined within your
Agere’s United States guidelines.
 
       
Base Salary
  250,000 USD   Your annual base salary rate will continue to be paid from your
home country payroll on a monthly basis.
 
        Stock Purchase Plan/Stock Options   As you are eligible for our stock
option and purchase plan, you may continue to participate in both at the point
of origin plan. Eligibility for equity-based programs, such as the stock option
or stock purchase plan, will be determined in accordance with the terms of each
plan or program. Agere will not assume responsibility for any tax liability as a
result of the exercise of stock options. Agere views the exercising of stock
options and other tax and investment decisions as solely your responsibility. A
professional tax consultation will be provided prior to your departure to assist
you with decisions regarding these and other tax matters.
 
        Tax Equalization   The intent of the tax equalization program is that
your ultimate tax deduction will be similar to that which you would have paid in
the home country had you not received assignment-related compensation or special
tax considerations. This is subject to certain limitations described more fully
in the Tax Equalization Policy guidelines to be provided by your tax consultant.
 
            The policy guidelines have three major objectives:

  •   To ensure good business citizenship regarding international assignee’s tax
compliance in every location in which the Company operates and to eliminate the
risk of non-compliance with local law, tax regulations, and exchange controls  
•   To ensure international assignee mobility in order to meet the Company’s
international staffing needs. This means, from a tax perspective, the
international assignee should have no incentive or disincentive to accept an
assignment, to transfer from one assignment to another or to be repatriated.   •
  To minimize assignment costs using effective tax planning techniques that are
legally acceptable and practical to implement

         
Confidential
  Page 3   7/15/2005

 



--------------------------------------------------------------------------------



 



         
Annual Hypothetical Tax
(Negative Allowance)
  68,808 USD   Income and social taxes assessed against an employee on an
international assignment are generally significantly higher than what a
counterpart living in Allentown, PA and working for the Company in Allentown, PA
would incur. This results because taxable wages include not only base salary and
performance-related incentives (like bonuses), but also allowances, such as the
G&S Allowance, Company-paid housing, relocation, etc.
 
       
 
      The Company will pay, either directly or indirectly through reimbursement,
the actual income tax and social tax obligations arising from your total
compensation arrangement. Your share will be collected in two-steps:
Your ‘estimated’ Share, called a ‘Hypothetical Tax’ will be deducted from your
base salary during the tax year. This deduction works like payroll tax
‘withholdings’, but is not paid to any host country or home country tax
authority. The ‘Hypothetical’ deducted from your base salary during the current
United States tax year will be at an annualized rate of 68,808 USD. Incentive
payments are also subject to a ‘Hypothetical Tax’ at an appropriate level.
The Company will equalize the tax (except for spousal foreign earned income) on
any outside income (losses) through a tax equalization calculation that is made
in connection with the preparation and filing of your actual annual income tax
return(s) with the appropriate host country and home country taxing authorities.
The tax equalization calculation, which also takes any personal deductions into
account, will determine your ‘Actual Tax’ based on company sourced income.
 
       
 
      The ‘Actual Tax’ differs from the ‘Hypothetical Tax’ in that the latter is
an estimate, while the former is the ‘final’ for the involved tax year. When the
sum total of the ‘Hypothetical Tax’ deductions collected during the tax year is
less then the ‘Actual Tax’ calculated, the difference represents an amount due
the Company from the employee. When the sum total of the ‘Hypothetical Tax Norm’
deductions collected during the tax year is greater than the ‘Actual Tax’
calculation, the difference represents an amount due the employee from the
Company. The accounting firm of KPMG will confidentially assist you in the
preparation and filing of your host country and home country tax returns and
will prepare the tax equalization calculation. You must cooperate with KPMG to
ensure the accurate and timely preparation of your actual tax returns.

Pre-Departure Benefits/Services

         
Confidential
  Page 4   7/15/2005

 



--------------------------------------------------------------------------------



 



          Familiarization Trip   Provided before acceptance of assignment to aid
in decision-making. Reimbursement for one round-trip for assignee for up to nine
(9) days (including travel time):

  •   Airfare according to Agere’s business travel policy and normal and
reasonable ground transportation   •   Lodging and meal expenses according to
Agere’s business travel policy   •   Reasonable miscellaneous expenses including
luggage handling, customary gratuities, and duties upon initial entry into the
host country

              Should be scheduled in conjunction with a business trip.
 
        Medical Examination   Agere requires that assignees have physical health
examinations prior to departure on assignment. Agere will reimburse all costs
not covered by insurance. The reimbursement includes any necessary tests or
inoculations recommended by a responsible medical authority. You may also be
required to pass certain medical examinations, a condition of entry to the host
country. You should contact International SOS at 215-245-4747, toll free
800-523-6586 or www.internationalsos.com, member # 11BMS00117 to go over your
special assignment’s medical requirements
 
        Visa/Work Permit   Your assignment is subject to a valid work permit
being issued/renewed. The assignment becomes effective following the
receipt/renewal of relevant work and residence permits. We will coordinate the
application for the necessary work permit/visa.
 
        Passports   A valid passport is required to apply for a business visa or
work permit. Your passport should be valid until at least six months after the
date your global assignment will end. If you do not currently possess a valid
passport, Agere will reimburse you for expenses needed to obtain it.
 
        Personal, Financial, Legal Considerations   Updating/drawing up wills is
recommended; necessary and reasonable associated costs reimbursed.
 
        Home Country Residence   It is Agere’s intent to cover the differences
in housing costs between the home and host countries. This is done by providing
a housing allowance in the host location. As you are retaining your home during
your assignment, you will not be charged a home country housing deduction.
 
       
• Home
Maintenance
Allowance
(Homeowner)
  429 USD   .1% of original purchase price of home per month for routine
maintenance of principal home-country residence, property management expenses or
storage of furnishings. Minimum payment of US$150/mo.
• 1st year payment included as a Lump Sum.
• Documentation: HUD closing statement

         
Confidential
  Page 5   7/15/2005

 



--------------------------------------------------------------------------------



 



          Tax Review Consultation   You will participate in a tax planning
review with a representative from KPMG, Agere’s designated tax advisor. This tax
consultation will provide you with information regarding the potential tax
impact that a long-term global assignment may have on your personal financial
situation.
 
        Intercultural Training   Agere will offer a formal two-day intercultural
training program for you and your spouse/spousal equivalent, as well as for your
accompanying children eight years of age and older to assist you and your family
in adjusting to a new culture, a new job, a new school, and a new way of life.
This intercultural training program is designed to integrate and balance
corporate objectives and your personal and professional goals.
 
       
International Assignee
Relocation Allowance
  20,833 USD   One-time allowance, amount = one month’s new base salary. Covers
non-reimbursable items like small appliances, renter’s insurance, phone hookups,
bank fees, driver’s license.
 
       
Expatriate Premium
  4,166.66 USD   Monthly Expatriate Premium Allowance paid for the duration of
the assignment. To be issued by Agere US Payroll
 
        Home
Automobile
Disposition   One-time allowance of US$2,000 per vehicle to assist with the
disposition of up to two registered, operable automobiles (one if single, and
two if accompanied by family), with regard to sale, lease cancellation, storage,
or shipment. Documentation: Proof of ownership (Title-best documentation, if not
available, registration)
 
        Spousal Support   Separate annual lump sum payment of US$2,000 per
assignment year for activities such as pursuing educational opportunities, job
search assistance, purchasing a computer, trip home, etc.
 
        Shipment of Household Goods   Agere-designated moving company will pack,
insure, transport and unpack personal effects.
Furnished host country housing typically provided. Air shipment of personal
effects and household items using standard industry guidelines based on volume.
Container sizes:
          • Married with dependents: one LDN size container (1000lbs.)
If furnished host housing not available and furniture allowance not provided,
surface and air shipment as follows:
          • Married with dependents: one 40 ft. container plus D container per
adult, one E container (250 lbs.) per child

Insurance: Full replacement value, up to maximum of $150,000 for shipments using
40-foot container.
 
        Temporary Living   Maximum reimbursable interim living period in
home/host countries combined is 30 days.
Lodging, a meal and incidentals per diem (per diem 50% for children 12 and
under) and limited auto rental is covered.

         
Confidential
  Page 6   7/15/2005

 



--------------------------------------------------------------------------------



 



          En Route Travel   •    Reimbursement for one-way transportation costs
for IA and family via most direct route

  •   Airfare according to Agere’s corporate travel policy   •   Normal and
reasonable rental car expense   •   Lodging and meal expenses according to
Agere’s business travel policy   •   Reasonable miscellaneous expenses including
luggage handling, reasonable excess baggage fees, taxi and airport transfer
expenses, customary gratuities, and duties upon initial entry into the host
country

Post-Arrival Benefits/Services

         
Host Country Housing Maximum
  Will Determine after your
exploratory Trip   Housing at an international assignment location is determined
by taking into account family size, base salary level and the types of housing
available. Considering those factors and an independent research firm’s survey,
you should be able to find suitable housing in Singapore.
If you rent housing that exceeds your housing allowance or budget, the excess
rent amount will be your responsibility to pay.
 
        Settling-In Services   To help ensure a smooth transition to the host
country, assistance is available for the following:

  •   School information/appointments and registration   •   Drivers license and
auto registration   •   Shopping fundamentals (groceries, appliances, furniture)
  •   Medical facility options   •   International community networks   •  
Recreation/leisure   •   Local law enforcement agencies   •   Community
registration   •   Set up of local banking arrangements   •   Identifying
referrals for household help   •   Introduction to public transportation options
and emergency issues and procedures.

          Host Country Transportation  
During your assignment, you will be provided with a monthly transportation
allowance of S$3,600 as per our host country policy. Cendant Mobility will
assist you with the lease of a vehicle.
   
 
      Dependent Education   - Local school for children 3 and up excluding
college reimbursable.
- Reimbursement of expenses for normal curriculum at Int’l/other school, if
“free” local schools unacceptable; includes tuition, registration fees, books,
uniforms, if required, and transportation provided by the school.
If neither are available, Agere will designate nearest boarding school,
reimburse education expenses and two round-trip economy airfares per school
year.
Home study program and required tutoring also covered.

         
Confidential
  Page 7   7/15/2005

 



--------------------------------------------------------------------------------



 



         
Goods & Services
(G&S)
  1,335 USD (Monthly)   G&S differential paid to compensate for higher prices in
host location based on independent consultant data.
Your G&S Allowance will be reviewed and adjusted for price movement in both the
Host and Home country’s “G&S market baskets” and by currency exchange rate
movement as recommended by the independent research firm’s revised survey data.
G&S Allowance adjustments are also made in conjunction with base salary
increases and changes in your family size at the assignment location.
 
        Vacation/Home Leave   While on assignment in Singapore you will continue
to earn and must schedule your vacation in accordance with your United States
Vacation Policy.
Agere will reimburse home leave airfare and reasonable travel expenses between
your host and home location once a year for you and your family after you have
been in the host location for at least six months. Time used for home leave will
be charged against normal vacation time accrued.
 
        Personal Emergency Leave   In the event of critical illness or death of
a member of your (or your spouse’s) immediate family, Agere will reimburse
reasonable travel expenses beyond the amount that would normally have been
incurred at home for you. Should you, your spouse or any of your accompanying
dependents suffer critical illness or death, Agere will provide round trip
airfare to the host country for one member of your immediate family living in
the home country.
 
        Evacuation   If there is an emergency evacuation due to the possibility
of war, civil strife, sabotage, and/or natural disasters, Agere will designate
an evacuation site/city for you and your family. Agere will assume full
transportation and living expenses for you and your family while you are at the
evacuation location.
 
       
Worldwide Emergency
        Assistance Services   To safeguard you when traveling on business and
while on an expatriate assignment, Agere has contracted International SOS to
provide worldwide emergency assistance services 24 hours a day, 365 days a year.
Some of the services available are:
• Security evacuation assistance
• Access to security crisis center
• Emergency translation services
• Country Guides
• Access to International SOS Clinics (Primary Care and Emergency Services)
• Travel Security Reports
For more information visit: www.internationalsos.com

         
Confidential
  Page 8   7/15/2005

 



--------------------------------------------------------------------------------



 



Administrative Services: Terms & Conditions

          Work Schedule   You agree to observe the work schedule in effect at
your place of assignment and that you will not be entitled to overtime pay
should the responsibilities of your position require, from time to time, that
your work exceed this schedule.
 
        Code of Conduct   While on assignment in Singapore, the Company expects
that you will obey other countries’ laws and regulations and respect lawful
customs. Naturally, we would expect that you would not engage in any employment
or business which conflicts with the Company’s business interest.
 
        Repayment Agreement   In the event you voluntarily terminate your
employment before the end of your assignment or within six months following
repatriation, you will be required to reimburse Agere for all the relocation
expenses and assignment benefits paid to you or on your behalf by Agere
 
        Extension of Assignment   In the event you remain on assignment with the
Company in Singapore beyond the intended duration of 36 months, the Company
reserves the right to amend the terms and conditions outlined in this letter.
 
        Reassignment   You are subject to reassignment to any of the company’s
locations. On reassignments, the company attempts to take into account a number
of factors, including personal goals and desires, experience, performance, needs
of the Company, etc. While a sincere effort is made to accommodate the needs and
requirements of you as an individual, the final decision lies with the Company.
 
        Termination of Employment   The laws of your home country will govern
the terms and conditions of your employment and termination of employment,
voluntary or involuntary.
In the case of an involuntary termination, Agere will provide return trip
airfare for you to your point of origin in accordance with business travel
policy, and will return all your household goods to your point of origin
according to your original agreement. The return must be completed within
30 days after the effective date of termination.
 
        Career /Repatriation Planning   The process of managing your career and
planning for repatriation requires as much care and attention as your initial
move to the host country. Please make sure that: You keep in touch with your
home country Your performance and development is tracked You receive guidance
for career planning and that suitable job opportunities are monitored for
repatriation.

         
Confidential
  Page 9   7/15/2005

 



--------------------------------------------------------------------------------



 



          Repatriation   As part of your repatriation back to your home country,
Agere will cover the following benefits: Host Country Departure Programs: Lease
Cancellation, etc.

Resettlement Allowance (lump sum equal to one month’s salary) Household Goods
(same size shipment as expatriation — container sizes) Return Travel Expenses
(transportation via most direct route reimbursed) Temporary Living Expenses
(combined home/host countries reimbursement, 30 days)
Repatriation integration program in support of your repatriation to the United
States

         
Confidential
  Page 10   7/15/2005

 